DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 22 January 2019 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Claim Objections
Claims 1-15 are objected to because of the following informalities:
Per claim 1, line 2, “I/O” should be spelled out as “input/output (I/O)” as this is the first time the acronym is used in the claims.
Per claim 10, line 2, “RAID” should be spelled out as “redundant array of independent disks (RAID)” as this is the first time the acronym is used in the claims.
All dependent claims are objected to as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the applicant has provided evidence that the applicant intends the term "computer readable medium” to include non-statutory matter.  The applicant describes a computer readable medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see instant application specification, page 37, first paragraph).  As such, the claims are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore these claims are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.  The Examiner suggests amending the claims to read as a “non-transitory computer readable storage medium”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Per claim 1, line 5, “the plurality of logical regions” lacks sufficient antecedent basis and should replace “the” before “plurality” with “a”.
Per claim 2, line 5, “the one or more logical regions” lacks sufficient antecedent basis and should delete “the” before “one or more”.  Lines 6-7, “said each logical region” is ambiguous as it is unclear which regions are the said each region.  It would be more appropriate to insert “one or more” before “logical region” on the last line.
Per claim 3, line 4, “includes in said” appears to contain typographical and/or grammatical errors.  It would be more appropriate to replace “includes” with “included”.
Per claim 12, line 1, “the two logical regions” lacks sufficient antecedent basis.  It would be more appropriate to delete “the” before “two”.
Per claim 16, line 6, “the plurality of logical regions” lacks sufficient antecedent basis and should replace “the” before “plurality” with “a”.
Per claim 17, line 5, “the one or more logical regions” lacks sufficient antecedent basis and should delete “the” before “one or more”.  Lines 6-7, “said each logical region” is ambiguous as it is unclear which regions are the said each region.  It would be more appropriate to insert “one or more” before “logical region” on the last line.
Per claim 18, line 5, “includes in said” appears to contain typographical and/or grammatical errors.  It would be more appropriate to replace “includes” with “included”.
Per claim 20, line 8, “the plurality of logical regions” lacks sufficient antecedent basis and should replace “the” before “plurality” with “a”.
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-17 and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Alshawabkeh et al. [US 9703664 B1] (hereinafter “Alshawabkeh”).
	Independent Claims:
Per claim 1, Alshawabkeh teaches a method of performing data storage optimizations comprising:
receiving I/O access information characterizing observed I/O operations directed to a logical address space (see col. 71, line 62 to col. 72, line 16 for tracking and obtaining I/O workload statistics);

determining a placement plan specifying placement of data portions of the plurality of logical regions among a plurality of storage tiers (see col. 79, line 65 to col. 80, line 36 for predicting future I/O workload directed to each sub-LUN extent, in order to determine whether data movement between storage tiers will be made); and
performing, in accordance with the placement plan, at least one data movement that moves at least a first data portion of a first of the plurality of logical regions from a first of the plurality of storage tiers to a second of the plurality of storage tiers (see col. 79, line 65 to col. 80, line 36 for data movement between storage tiers).
	Per claim 16, the claim teaches a computer readable medium comprising code for performing the method of claim 1.  As such the claim is rejected on the same ground as claim 1 (see col. 94, lines 55-61 for computer-readable media storing code).
	Per claim 20, the claim teaches a system comprising a processor and a memory storing code for performing the method of claim 1.  As such the claim is rejected on the same ground as claim 1 (see col. 94, lines 55-61 for computer-readable media storing code).
	Dependent Claims:
Per claim 2, Alshawabkeh further teaches said analyzing includes:

determining, in accordance with the predicted I/O access distribution at the multiple points in time, the one or more logical regions, and wherein each of the one or more logical regions has predicted I/O access information characterizing I/O operations directed to said each logical region (see col. 79, line 65 to col. 80, line 36 for a time series analysis called auto-regressive integrated moving average model for capturing periodic patterns of I/O access load to predict future I/O workload directed to each sub-LUN extent, in order to determine whether data movement between storage tiers will be made).
Per claim 6, Alshawabkeh further teaches each of the plurality of storage tiers has associated storage tier characteristics including performance and capability characteristics of physical storage devices of said each storage tier (see col. 10, lines 1-39 for SSD drive tier and magnetic disk tiers each exhibiting associated performance and capability characteristics).
Per claim 7, Alshawabkeh further teaches said determining a placement plan specifying placement of data portions of the plurality of logical regions among a plurality of storage tiers further includes:
determining placement of data portions of each of the plurality of logical regions among the plurality of storage tiers in accordance with the predicted I/O access information for said each logical region and in accordance with the associated storage tier characteristics of each of the plurality of storage tiers (see col. 79, line 65 to col. 80, line 36 for a time series analysis called auto-regressive integrated moving average 
Per claim 8, Alshawabkeh further teaches the plurality of storage tiers includes at least one tier of solid state storage devices and wherein the associated storage tier characteristics of said at least one tier includes at least one write endurance characteristic for solid state storage devices of said at least one tier (see col. 10, lines 1-39 for SSD drive tier; also see col. 70, lines 20-45 for write endurance levels of SLC and MLC devices).
Per claim 9, Alshawabkeh further teaches the at least one write endurance characteristic includes one or more of: a write endurance classification for solid state storage devices of said at least one tier (see col. 70, lines 20-45 for write endurance levels of SLC and MLC devices), a number of remaining writes expected during a lifetime of a solid state device of said at least one tier, and a current write wear level of a solid state device of said at least one tier (see col. 70, lines 20-45 for wear rate and wear out factor).
Per claim 10, Alshawabkeh further teaches the associated storage tier characteristics of said each tier includes a characteristic indicated a RAID level of RAID groups of physical storage devices configured in said each storage tier (see col. 70, lines 11-20 for taking into consideration the RAID type and configuration).
Per claim 11, Alshawabkeh further teaches the placement plan is determined using a machine learning model (see col. 84, line 85 to col. 90, line 37 for ARIMA model 
Per claim 12, Alshawabkeh further teaches the plurality of logical regions includes at least the two logical regions of different sizes (see col. 12, lines 55-57, col. 13, lines 50-53, col. 19, lines 52-54 and col. 71, line 62 to col. 72, line 4, the logical device sizes may be of any granularity such as extents, subextents or chunks).
Per claim 13, Alshawabkeh further teaches providing a hint in accordance with the placement plan to a data storage optimizer,
wherein the hint indicates that data portions of the first logical region should be stored on the second tier;
determining, by the data storage optimizer, whether the first data portion of the first logical region is currently stored on the second storage tier; and
responsive to determining that the first data portion of the first logical region is not currently stored on the second storage tier, moving, by the data storage optimizer, the first data portion from the first storage tier to the second storage tier (see col. 79, line 65 to col. 80, line 36 for future I/O workload prediction for an extent is used to determine for the next time period the I/O workload is expected to decrease and thus a data movement may be made prior to the next time period).
Per claim 14, Alshawabkeh further teaches the plurality of storage tiers includes more than one solid state storage tier (see Fig. 28 and col. 61, line 49 to col. 62, line 49, and col. 70, lines 20-45 for SLC SSD tier and MLC SSD tier).
Per claim 15, Alshawabkeh further teaches the plurality of storage tiers includes at least one tier of rotating disk drives (see col. 10, lines 13-14 and col. 70, lines 1-45 for rotating disk drives).
Per claim 17, the claim teaches a computer readable medium comprising code for performing the method of claim 2.  As such the claim is rejected on the same ground as claim 2.
Allowable Subject Matter
Claims 3-5 and 18-19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 3, Alshawabkeh further teaches each of the one or more logical regions includes data portions having matching predicted I/O access characteristics and wherein the predicted I/O access information of said each logical region is in accordance with the matching predicted I/O access characteristics of the data portions includes in said each logical region (see col. 59, line 42 to col. 60, line 8, data portions are moved to target tier through promotion or demotion based on whether each of the data portions has an I/O type matching one of the preferring I/O types of the target SP).  However, the cited reference fails to teach or sufficiently suggest that the matching predicted I/O access characteristics are “for a same defined time period”.
Per claims 4-5, the claims are dependent on claim 3 and as such are allowable for at least the same reason as claim 3.
Per claim 18, the claim teaches a computer readable medium comprising code for performing the method of claim 3.  As such the claim is allowable for the same reason as claim 3.
Per claim 19, the claim is dependent on claim 18 and as such is allowable for at least the same reason as claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on (571)272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

18 February 2021